Securities Act Registration No. 033-47044 Investment Company Act Registration No. 811-06628 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 22 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 23 T (Check appropriate box or boxes.) THE YACKTMAN FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 6300 Bridgepoint Parkway, Building One, Suite 320 Austin, Texas 78730 (Address of Principal Executive Offices) (Zip Code) (512) 767-6700 (Registrant’s Telephone Number, including Area Code) Copy to: Donald A. Yacktman Richard L. Teigen Yacktman Asset Management Co. Foley & Lardner LLP 6300 Bridgepoint Parkway, Building One, Suite 320 777 East Wisconsin Avenue Austin, Texas78730 Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £ immediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) T 60 days after filing pursuant to paragraph (a)(1) £on (date) pursuant to paragraph (a)(1) £75 days after filing pursuant to paragraph (a)(2) £on(date)pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS April 30, 2010 P R O S P E C T U S April 30, 2010 THE YACKTMAN FUNDS, INC. 6300 Bridgepoint Parkway Building One, Suite 320
